DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the amendment dated 26 October 2022, in which: 
Claims 1-23 are currently pending.
Claim 1 is amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Tiana et al. (US 10,308,371).
With respect to claim 1 (Currently Amended), Tiana teaches a display system of an aircraft, the system comprising: 
a display device defining a display area (Tiana: Fig. 1A, combined visual system (CVS) 100); 
a vision system for generating an image of an operating environment of the aircraft on the display area (Tiana: Fig. 1A; Col. 5, line 56 – Col. 6, line 37, display electronics 108 for driving SVS 106 and EVS 104 as a combined visual system 100); 
one or more data processors operatively coupled to the display device and the vision system (Tiana: Fig. 1A, processor px 104a); and 
non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors and configured to cause the one or more processors to: 
when a condition of the aircraft is met, cause an alteration of a display of flight information on the display area to declutter a cutout region in the image generated by the vision system (Tiana: Col. 6, lines 55-65), the cutout region devoid of imaging generated by the vision system and displaying an Approach Lighting System (ALS) of a runway of intended landing for the aircraft (Tiana: Col. 1, line 63 – Col. 2, line 73);
wherein the flight information comprises at least one of a textual indication, a data annunciation or symbology separate from synthetic vision imaging (Tiana: Fig. 5; Col. 6, line 38 – Col. 7, line 20; Col. 8, line 50 – Col. 9, line 10, symbology layer 120d, separate and distinct from the terrain layer 120a, the colorization layer 120c the masking layer 120b, used for emphasizing or de-emphasizing particular features of the image).
 
With respect to claim 2 (Original), Tiana teaches the display system of claim 1, wherein the instructions are configured to cause the one or more processors to: 
when the condition of the aircraft is met, cause an alteration of a display of flight information on the display area to declutter an area of the display area that is proximate the cutout region (Tiana: Col. 1, line 63 – Col. 2, line 7). 
 
With respect to claim 3 (Original), Tiana teaches the display system of claim 1, wherein the vision system comprises one or more of a synthetic vision system and an enhanced vision system (Tiana: Fig. 1A, SVS 106, EVS 104). 
 
With respect to claim 4 (Original), Tiana teaches the display system of claim 1, wherein the cutout region is devoid of synthetic vision imaging generated by the vision system (Tiana: Fig. 5; Col. 9, lines 44-57). 
 
With respect to claim 5 (Original), Tiana teaches the display system of claim 1, wherein the cutout region is devoid of enhanced vision imaging generated by the vision system (Tiana: Fig. 1A, EVS 104). 
 
With respect to claim 6 (Original), Tiana teaches the display system of claim 1, wherein the condition comprises a flight phase (Tiana: Col. 6, lines 38- Col. 7, line 20). 
 
With respect to claim 7 (Original), Tiana teaches the display system of claim 1, wherein the condition comprises an altitude of the aircraft (Tiana: Col. 6, line 38 – Col. 7, line 20). 
 
With respect to claim 8 (Original), Tiana teaches the display system of claim 1, wherein the instructions are configured to cause the one or more processors to: display enhanced vision in the cutout region of the display area (Tiana: Fig. 5, step 206). 
 
With respect to claim 9 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises moving the flight information (Tiana: Fig. 5, step 210 removing from the at least one combined visual channel the at least one first synthetic image corresponding to the at least one third portion). 

With respect to claim 10 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises removing the flight information (Tiana: Fig. 5, step 210). 
 
With respect to claim 11 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises replacing the flight information. 
 
With respect to claim 12 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises resizing the flight information (Tiana: Col. 7, lines 43-22). 
 
With respect to claim 13 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information on the display area comprises increasing transparency of the flight information (Tiana: Col. 6, lines 38-59). 
 
With respect to claim 14 (Original), Tiana teaches the display system of claim 1, wherein the alteration of the display of flight information comprises reducing overlap of the flight information with the cutout region (Tiana: Col. 8, lines 23-47). 
 
With respect to claim 15 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises angle of attack information (Col. 2, lines 40-57). 
 
With respect to claim 16 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises attitude information (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 17 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises lateral deviation information (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 18 (Original), Tiana teaches the display system of claim 1, wherein the flight information comprises at least one of compass rose information, navigation information, course information, range information, altitude information, wind vector information, and information when selected minimums are reached (Tiana: Col. 5, lines 6-33). 
 
With respect to claim 19 (Original), Tiana teaches the display system of claim 1, wherein the display device is a heads up display (HUD) device (Tiana: Fig. 1A, HUD 116). 
 
With respect to claim 20 (Original), Tiana teaches the display system of claim 1, wherein the display device is a heads down display (HDD) device (Tiana: Fig. 1A, HDD 114). 
 
With respect to claim 21 (Original), Tiana teaches the display system of claim 1, wherein the vision system is configured to operate in a combined vision guidance operating mode (Tiana: Col. 5, line 56 – Col. 6, line 37). 
 
With respect to claim 22 (Original), Tiana teaches the display system of claim 1, wherein the display area includes a display area defined on a heads up display (HUD) device and a display area defined on a heads down display (HDD) device, and the alteration of the display of flight information on the display area includes an alteration of a display of flight information on the display area defined on the HUD device synchronized with an alteration of a display of flight information on the display area defined on the HDD device (Tiana: Fig. 1A-B; Col. 4, line 30 – Col. 5, line 5). 
 
With respect to claim 23 (Previously Presented), Tiana teaches an aircraft comprising the display system as defined in claim 1 (Tiana: Fig. 1A, aircraft 102).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-23 have been fully considered but are not persuasive.
On page 6 of Remarks, Applicant argues, “Tiana deals with removal of synthetic vision imaging data upon meeting certain conditions, but is silent on and fails to disclose the treatment of other forms of flight information that appear in the primary flight display including textual indications, data annunciations or symbology that is separate from the synthetic vision imaging.”
The Office respectfully disagrees.  In Tiana, a plurality of display layers 120 are identified as part of the synthetic vision system (SVS) but does expressly state display layers 120 cannot encompass other forms of flight information.  Furthermore, it is not discernable which forms of flight information imagery could be reasonably precluded from an interpretation of purely synthetic imagery.  Tiana discloses a combined vision system (CVS) stream 128 including image data from both the synthetic vision system (SVS) and the enhanced vision system (EVS).  The CVS outputs a plurality synthetic display layers 120 including a terrain layer 120A, a masking layer 120b, a colorization layer 120c and a symbology layer 120d.  In method 200, at step 210, at least a portion of the synthetic image is removed from the combined visual channel.  Synthetic imagery includes symbology imagery for identifying or highlighting or de-emphasizing various display features.  Tiana, at Col. 8, line 50 – Col. 9, line 10, discloses “the CVS 100 may enhance situational awareness by emphasizing synthetic images 120 corresponding to natural features 130 (FIG. 1C) that provide useful visual intelligence, while de-emphasizing non-useful, cluttering, or potentially distracting synthetic images corresponding to other natural features.”  As such, it is maintained that Tiana discloses the broadest reasonable interpretation (BRI), in light of the Applicant’s specification, of all claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625